DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 12/22/2021, said application claims a priority filing date of 11/21/2019.  Claims 1 pending. Claims 1, 10, and 19 are independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 244 in ¶ [0037].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in .  
Appropriate correction is required.

Claim Objections
Claims 1, 3, 10, 12, and 19 are objected to because of the following informalities:  
in Claim 1, lines 7 and 9-10; Claim 10, lines 6 and 8-9; and Claim 19, lines 7 and 9-10, "the user interface window" appears to be "the user interface" since only "user interface" is recited in these claims and "user interface window" is not recited in these claims; 
in Claims 3 and 12, lines 2-3, it is recommended to change "… if …" to "… when …" which will provide more definite condition in scope  .  
Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 10-11, 16, and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. 11,249,618 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of U.S. Patent No. 10,636,062 B1 in Claim 11 falls entirely within the scope of the claimed limitations of instant application in Claims 1-2, 7, 10-11, 16, and 19. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, 10-11, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GoldSim Technology Group LLC ("User's Guide: GoldSim - Probabilistic Simulation Environment", Version 12.1, June 2018), hereinafter GoldSim. 

Independent Claims 1, 10, and 19
GoldSim discloses a computing system (GoldSim, Section "What Do I Need to Use GoldSim?" in Page 4: the program runs on personal computers) comprising: a processor (GoldSim, Section "What Do I Need to Use GoldSim?" in Page 4: processors are inherited in any personal computers) (GoldSim, Column "Comments" in Page 551: running models on multiple processors using GoldSim’s distributed processing features) configured to/a method comprising
display/displaying a user interface that includes an embedded menu bar comprising a plurality of selectable actions displayed therein which when selected open a plurality of navigation pages via a navigation window of the user interface, respectively (GoldSim, Section "User Interface Components" in Pages 58-59: when a new model is opened in GoldSim, a user interface window is shown, which includes menu bar (embedded/docked) in horizontal form, toolbars (embedded/docked) in horizontal/vertical forms, browser (embedded/docked), graphics pane (embedded navigation window), and status bar; the menu bar provides access to menus from which nearly any GoldSim operation (e.g., model building and manipulation tasks) can be carried out on models shown in graphics pane; i.e., different model contents/views can be shown in graphics pane when different menus are accessed from menu bar) (GoldSim, Figure in Page 63: users can open previous saved model files by selecting one from the File menu, wherein the most recently saved files are listed at the bottom of the File menu; i.e., different models will be displayed in graphics pane when different previous saved model files are selected from File menu) (GoldSim, Section "Navigating and Viewing a Model" in Page 104: GoldSim's graphical user interface provides a number of powerful tools (via menu bars/toolbars/browser) to make it easy for users to navigate and view both simple and complex models; the graphics pane represents the "canvas" on which users graphically build a GoldSim model; the browser represents the "road map" allowing users to quickly navigate through models), 
detect/detecting a selection on a clickable button that is independent of the plurality of selectable actions and which is embedded within the user interface window (GoldSim, Section "Moving and Docking Toolbars and the Menu Bar", Page 423: detecting when a user is grabbing or double-clicking on the button with docking grab bar at the left (or top) of the toolbar/menu bar which is independent of the plurality of selectable actions and the toolbar/menu bar is originally embedded within the user interface window), and 
in response to detection of the selection on the clickable button, display a popped-out menu bar which corresponds to the embedded menu bar at a different location within the user interface window than a location of the embedded menu bar (GoldSim, Section "Moving and Docking Toolbars and the Menu Bar", Page 423: toolbars and any menu bars are originally docked/embedded; users can undocked them and move them to another location on the screen by grabbing the button with docking grab bar at the left (or top) of the toolbar/menu bar and dragging it to the desired location; users can undock a toolbar or menu bar and turn it into a floating window by double-clicking on the button with docking grab bar which is independent of the plurality of selectable actions in the toolbar or menu bar; i.e., when docked/embedded menu bars are turned into a floating window, they can be moved to different locations within the user interface) (GoldSim, Section "Using the Browser", Pages 105-107: similar to menu bar, browser menu/panel can also be docked to different locations and can also be turned into a floating window by selecting a drop-list button (i.e., a selectable/clickable button with arrow down icon) at the top of the browser menu/panel, which is independent of the plurality of selectable actions displayed within the browser menu/panel; in response to selecting Floating from the browser drop-list button, the browser menu/panel become a floating window displayed at different location within the user interface than a location of the docked browser menu/panel).
GoldSim further discloses a non-transitory computer-readable medium (GoldSim, Section "What Do I Need to Use GoldSim?" in Page 4: memory are inherited in any personal computers; minimum of 500MB disk space) (GoldSim, Section "DLL Calling Details" in Page 1107: memory/virtual memory for loading DLL) comprising instructions which when executed by a processor (GoldSim, Column "Comments" in Page 551: running models on multiple processors using GoldSim’s distributed processing features) cause a computer to perform a method described above (GoldSim, Section "What Do I Need to Use GoldSim?" in Page 4: the program runs on personal computers).

Claims 2 and 11
GoldSim discloses all the elements as stated in Claims 1 and 10 respectively and further discloses conceal/concealing the plurality of selectable actions displayed within the embedded menu bar in response to the detection of the selection of the clickable button (GoldSim, Section "Moving and Docking Toolbars and the Menu Bar", Page 423: toolbars and any menu bars are originally docked/embedded; users can undocked them and move them to another location on the screen by grabbing the button with docking grab bar at the left (or top) of the toolbar/menu bar and dragging it to the desired location; users can undock a toolbar or menu bar and turn it into a floating window by double-clicking on the button with docking grab bar; i.e., when docked/embedded menu bars are turned into a floating window, they can be moved independently of the user interface window and conceal/hide the plurality of selectable actions displayed within the embedded menu bar) (GoldSim, Section "Using the Browser", Pages 105-107: similar to menu bar, browser menu/panel can also be docked to different locations and can also be turned into a floating window by selecting a drop-list button at the top of the browser menu/panel).

Claims 4, 13, and 20
GoldSim discloses all the elements as stated in Claims 1 and 10 respectively and further discloses display the embedded menu bar at a location above the navigation window within the user interface (GoldSim, Section "User Interface Components" in Pages 58-59 and Section "Navigating and Viewing a Model" in Page 104: the embedded/docked menu bar and tool bar is displayed at a location above the graphical pane (i.e., navigation window represents the "canvas") within the user interface) and initialize the display of the popped-out the menu bar at a location to a left of the navigation window in response to the detection of the selection of the clickable button (GoldSim, Section "Moving and Docking Toolbars and the Menu Bar", Page 423: users can undock a toolbar or menu bar and turn it into a floating window by double-clicking on the button with docking grab bar; Section "Using the Browser", Pages 105-107:  the browser menu/panel become a floating window by selecting Floating from the browser drop-list button, wherein the floating browser menu/panel is displayed on the left of the graphical pane as shown in the second figure of Page 106; the floating browser menu/panel can be dragged to multiple docking points (e.g., top, left, bottom, and right of the graphical pane) appear on the screen as shown in the first figure of Page 107).

Claims 5 and 14
GoldSim discloses all the elements as stated in Claims 1 and 10 respectively and further discloses overlay the popped-out menu bar within the user interface such that the popped-out menu bar partially overlaps with the navigation window (GoldSim, Section "Moving and Docking Toolbars and the Menu Bar", Page 423: users can undock a toolbar or menu bar and turn it into a floating window by double-clicking on the button with docking grab bar, wherein the floating window can be move to any location on the screen which is partially overlapped with the graphical pane; Section "Using the Browser", Pages 105-107:  the browser menu/panel become a floating window by selecting Floating from the browser drop-list button, wherein the floating browser menu/panel is partially overlapped with the graphical pane as shown in the second figure of Page 106).  

Claims 8 and 17
GoldSim discloses all the elements as stated in Claims 1 and 10 respectively and further disclose change/changing an icon displayed on the clickable button to indicate the popped-out menu bar is active in response to the popped-out menu bar being displayed (GoldSim, Section "Using the Browser", Pages 105-107: by default, the browser menu/panel is initially docked on the left side of the screen, and a "pinned" icon1 is displayed at the top of the browser menu/panel when it is docked as shown in the second figure of Page 105; the browser menu/panel can be in four different states by selecting a drop-list button at the top of the browser menu; when browser menu/panel become a floating window, the "pinned" icon is hidden at the top of the browser menu/panel as shown in the second figure of Page 106; when browser menu/panel is in Auto Hide state, the "unpinned" icon1 is displayed at the top of the browser menu/panel when users move the cursor over the vertical section marked "Browser" on the left side of the screen as shown in the second figure of Page 107).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GoldSim in view of Lim et al. (US 10,303,892 B1, filed on 10/12/2016), hereinafter Lim.

Claims 3 and 12
GoldSim discloses all the elements as stated in Claims 1 and 10 respectively and further disclose hiding/concealing the plurality of selectable actions within the embedded menu bar in response to the detection of the selection of the clickable button (GoldSim, Section "Moving and Docking Toolbars and the Menu Bar", Page 423: toolbars and any menu bars are originally docked/embedded; users can undocked them and move them to another location on the screen by grabbing the button with docking grab bar at the left (or top) of the toolbar/menu bar and dragging it to the desired location; users can undock a toolbar or menu bar and turn it into a floating window by double-clicking on the button with docking grab bar; i.e., when docked/embedded menu bars are turned into a floating window, they can be moved independently of the user interface window and conceal/hide the plurality of selectable actions displayed within the embedded menu bar).
GoldSim fails to explicitly disclose disable/disabling the plurality of selectable actions within the embedded menu bar such that if the plurality of selectable actions are selected nothing happens instead of hiding/concealing the plurality of selectable actions within the embedded menu bar.
Lim teaches a system and a method relating to user interfaces (Lim, Col. 19, lines 7-10), wherein disable/disabling the plurality of selectable actions within the embedded menu bar such that if the plurality of selectable actions are selected nothing happens (Lim, Col. 19, lines 25-49: blocking application program operations by disabling user interface elements of the application program, wherein disabling user interface elements may include disabling (or graying out), hiding or removing menu items on an application program's main menu bar).
GoldSim and Lim are analogous art because they are from the same field of endeavor, a system and a method relating to user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lim to GoldSim.  Motivation for doing so would allow users still to be able to recognize .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GoldSim in view of Morcos et al. (US 2002/0070977 A1, published on 06/13/2002), hereinafter Morcos.

Claims 6 and 15
GoldSim discloses all the elements as stated in Claims 1 and 10 respectively and further disclose wherein the embedded menu bar comprises a fixed size (GoldSim, Section "User Interface Components" in Pages 58-59 and Section "Moving and Docking Toolbars and the Menu Bar", Page 423: the docked menu bar/toolbar is a fixed size within a GoldSim user interface) and  a rectangular object comprises a flexible size that can be modified by a user with an input device (GoldSim, Section "Adding a Rectangle" in Page 745: users can stretch a rectangle by selecting the object and dragging one of the "handles" (there are eight handles - one on each corner and one on each side); i.e., a drag input of an outer border of the rectangle object to resize it).  
GoldSim fails to explicitly disclose wherein the popped-out menu bar comprises a flexible size that can be modified by a user with an input device.  
Morcos teaches a system and a method for displaying and manipulating various controls in a system that uses a graphical user interface (Morcos, ¶ [0001]), wherein the popped-out menu bar comprises a flexible size that can be modified by a user with an input device (Morcos, ¶ [0050]: command bars can be shown/hidden, resized, moved, docked/undocked, etc.).  
GoldSim and Morcos are analogous art because they are from the same field of endeavor, a system and a method for displaying and manipulating various controls in a system that uses a graphical user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Morcos to GoldSim.  Motivation for doing so would allow users to customize display area of the detached menu window and enhance user experience.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GoldSim in view of Dassault Systèmes (SOLIDWORKS® Premium 2016 x64 Edition SP3.0, available on 04/15/2016), hereinafter Dassault.

Claims 7 and 16
GoldSim discloses all the elements as stated in Claims 1 and 10 respectively and except failing to explicitly disclose initially display/displaying more selectable actions within the popped-out menu bar than are currently displayed within the embedded menu bar.  
Dassault teaches a system and a method for displaying a user interface, wherein initially display/displaying more selectable actions within the popped-out menu bar than are currently displayed within the embedded menu bar (Dassault, Screen Captures in Pages 1-10, 13-20, and 24-26: embedded Command Manager can be undocked or separated from top of SOLIDWORKS® window to any desired locations and becomes a separate floating window by dragging one of its tab in SOLIDWORKS® 2016 (by dragging or double clicking the Command Manager in SOLIDWORKS® 2013 – 2015)) (Dassault, Screen Captures in Pages 2-12: the area size of floating Command Manager (228 x 746 px) shown in Pages 4-8 and 12 is larger than the area size of embedded Command Manager (975 x 110 px) shown in Page 2-3 and 9-11 when it is initially undocked or separated from SOLIDWORKS® window) (Dassault, Screen Captures in Pages 2-12: the floating Command Manager for Assembly tab shown in Pages 4-6 and 12 includes 17 menu items which is more than 14 menu items in the embedded Command Manager for Assembly tab shown in Pages 2-3 and 11; the floating Command Manager for Layout tab shown in Pages 7-8 includes 34 menu items which is more than 26 menu items in the embedded Command Manager for Layout tab shown in Pages 9-10).
GoldSim and Dassault are analogous art because they are from the same field of endeavor, a system and a method for .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Dassault to GoldSim.  Motivation for doing so would enhance user experience by providing high design quality of user interface (UI) and create different UI favors to match different user groups2.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GoldSim in view of Atkinson (US Patent 4,931,783, issued on 06/05/1990), hereinafter Atkinson.

Claims 9 and 18
GoldSim discloses all the elements as stated in Claims 8 and 17 respectively and further disclose displaying a close button within the popped-out menu bar (GoldSim, Section "Using the Browser", Pages 105-107: a close button is displayed at the top right of the browser menu/panel as shown in the second figure of Page 106), and change the icon displayed on the clickable button to indicate the popped-out menu bar is not active (GoldSim, Section "Using the Browser", Pages 105-107: a "pinned" icon is displayed at the top of the browser menu/panel when it is docked as shown in the second figure of Page 105; when browser menu/panel become a floating window, the "pinned" icon is hidden at the top of the browser menu/panel as shown in the second figure of Page 106; when browser menu/panel is in Auto Hide state, the "unpinned" icon is displayed at the top of the browser menu/panel when users move the cursor over the vertical section marked "Browser" on the left side of the screen as shown in the second figure of Page 107).
	GoldSim fails to explicitly disclose detect/detecting a selection of a close button within the popped-out menu bar, and in response, close the popped-out menu bar, and converting the popped-out menu bar back into the embedded menu (NOTE: since GoldSim teaches "pinned" or "unpinned" icon to indicate whether the "floating menu/panel" is active (i.e., undocked) or not active (i.e., docked); GoldSim only fails to explicitly teach in response to a selection of a close button, the popped-out menu/panel is docked to default position).  
	Atkinson teaches systems and methods for controlling display on a video screen (Atkinson, Col. 1, lines 7-12), wherein detect/detecting a selection of a close button within the popped-out menu bar, and in response, close the popped-out menu bar, and converting the popped-out menu bar back into the embedded menu (Atkinson, FIG. 2FIGS. 1A-B; 127, 128, 129, 101, 102, 103 in FIGS. 4A-4B; Col. 8, line 62 – Col. 9, line 9; Col. 5, lines 49-68: when clicking on a close button 8 of the detached menu window 1 in Figure 2, the computer closes the detached menu window 1 causing the detached menu window 1 to disappear from the display of the display means and then back to start step 100 on Figure 4A to redisplay menu bar and pull down menu; i.e., the detached menu window 1 are reattached to menu bar 3).
GoldSim and Atkinson are analogous art because they are from the same field of endeavor, systems and methods for controlling display on a video screen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Atkinson to GoldSim.  Motivation for doing so would allow users still to be able to access the command options in the menu/panel even when the floating menu/panel is closed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 9,720,566 B1 to Smyth et al., filed on 11/13/2013, 304 in FIGS. 5-6; Col. 8, lines 32-35 and line 59 – Col. 9, line 8; 702 in FIGS. 8-9; Col. 9, lines 15-28; Col. 7, lines 29-38 and 49-52.
        2 See, for example US 2013/0067430 A1 to MAYER-ULLMANN, published on 03/14/2013, ¶ [0006].